Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In response to Applicant’s claims filed on September 11, 2019, claims 1-25 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/25/20, 06/07/21, and 10/20/21 has been considered by the Examiner and made of record in the application file. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  It is clearly not a 

Claim 1 recites "A system...", but has no physical hardware, which is non-statutory.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical
application. The claims do not include additional elements that are sufficient to amount to significantly
more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").


Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is


Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of generating univariates for anomaly detection, which falls into the "Mathematical Concepts" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of determining a probability, which falls within the abstract idea of mathematical relationships, formulas, and calculations. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: A system for maintaining consistency of a data value using a probability, comprising: an interface configured to: receive a data value for storing; and a processor configured to: store the data value in a data element of a data structure; determine, using an adaptive filter, a probability of certainty associated with the data value, wherein the adaptive filter receives a previously stored data value in a previously stored data element of a previously stored data structure as input to determine the probability of certainty associated with the data value, and wherein the adaptive filter provides as output the probability of certainty; and store the probability of certainty associated with the data value in the data structure.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to storing values, from a computer, a processor, a computer program product (claims 1, 24, and 25). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0025], “database system 200 of FIG. 2 comprises database system 106 of FIG. 1. In the example shown, database system 200 comprises interface 202. Interface 202 comprises an interface for communicating with external systems using a network. For example, interface 202 comprises an interface for communicating with a user system (e.g., for receiving database data, for receiving a request for a report, etc.). Processor 204 comprises a processor for executing applications 206. Applications 206 comprise database consistency application 208 and other applications 210. For example, database consistency application 208 stores a data value in a data element of a data structure, determines a probability of certainty associated with the data value, wherein the probability of certainty associated with the data value is based at least in part on consistency with a previously stored data value in a previously stored data element of a previously stored data structure, and stores the probability of certainty associated with the data value in the data structure. The probability of certainty associated with the data value also depends at least in part on a time since the data value was updated, verified, or validated. Other applications 210 comprises any other appropriate applications (e.g., a communications application, a chat application, a web browser application, a document preparation application, a data storage and retrieval application, a user interface application, a data analysis application, etc.). Database system 200 additionally comprises storage 212. Storage 212 comprises database data 214 (e.g., data stored in the database for future retrieval or processing) and probability data 216 (e.g., probability of certainty data associated with database data 214). For example, database data comprises data stored in an object tree or data stored in a table. Database system 200 additionally comprises memory 218. Memory 218 comprises executing application data 220 comprising data associated with applications 206.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to determining, from a computer, a processor, a computer program product, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 1-2) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-23, recite steps such as determining errors and probabilities, from data. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-25 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Griffith et al. (US Pub. No. 20190050445).
As to claim 1, Griffith et al. teaches a system for maintaining consistency of a data value using a probability, comprising: 
an interface (“user interface,” See Paragraph 45) configured to: 
receive a data value (“data values,” See Paragraph 87) for storing (“Set of data 104 may be receive,” See Paragraph 49); and 
a processor (“processor,” See Paragraph 213) configured to: 
store the data value (“numeric values,” See Paragraph 73) in a data element of a data structure (“data structure,” See Paragraph 47); 
determine, using an adaptive filter (“probabilistic filters,” See Paragraph 98), a probability of certainty associated with the data value, wherein the adaptive filter receives a previously stored data value in a previously stored data element of a previously stored data structure (“previously-uploaded or previously-accessed datasets,” See Paragraph 66) as input to determine the probability of certainty (“a probability may be determined,” See Paragraph 134) associated with the data value, and wherein the adaptive filter provides as output the probability of certainty (“determine whether a subset of data is either "likely" or "definitely not" in a set of data,” See Paragraph 98 and “confidence level”.  A confidence level is equivalent to certainty);
store the probability of certainty associated with the data value in the data structure (“store dataset attribute data,” See Paragraph 133). 

	As to claim 2, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to determine an error associated with the probability of certainty associated with the data value (“predict a transposition error and corrective action,” See Paragraph 98). 
	As to claim 3, Griffith et al. teaches the system of claim 2, wherein the adaptive filter minimizes the error when providing output (“a user interface that may alert a user that less than 100% of the data matches the category "state abbreviations," and may further present the predicted remediation action, such as replacing "KA" with "AK,",” See Paragraph 98). 
	As to claim 4, Griffith et al. teaches the system of claim 1, wherein a data element type of the data element matches a previously stored data element type of the previously stored data element (“matching criteria is applied to determine whether a match exists with the subset of data,” See Paragraph 99). 

	As to claim 5, Griffith et al. teaches the system of claim 1, wherein a data structure type of the data structure matches a previously stored data structure type of the previously stored data structure (“one or more additional layers 1307 may be formed in a format or data structure 1308 similar to layer one data structure 905 and be linked to lower layered,” See Paragraph 119). 

	As to claim 9, Griffith et al. teaches the system of claim 1, wherein the previously stored data value is one of a plurality of previously stored data values (“data values may be linked to other data sources,” See Paragraph 193). 

	As to claim 10, Griffith et al. teaches the system of claim 1, wherein the probability of certainty associated with the data value is assigned an initial value (“data is either "likely" or "definitely not" in a set of data,” See Paragraph 98).

	As to claim 11, Griffith et al. teaches the system of claim 10, wherein the probability of certainty associated with the data value is raised an identical raising amount from the initial value in response to the data value being identical to the previously stored data value (“dataset analyzer 2330 may be configured to automatically detect an anomalous condition, predict which one of several actions that may remediate the condition (e.g., based on confidence levels a specific anomaly is identified and that the corrective action will remediate the problem) ,” See Paragraph 169). 
	As to claim 12, Griffith et al. teaches the system of claim 11, wherein the probability of certainty associated with the data value is raised an analogous raising amount from the initial value in response to the data value being analogous to the previously stored data value, wherein the being analogous raised amount is less than the being identical raised amount (“dataset analyzer 2330 may be configured to automatically detect an anomalous condition, predict which one of several actions that may remediate the condition (e.g., based on confidence levels a specific anomaly is identified and that the corrective action will remediate the problem),” See Paragraph 169). 
	As to claim 13, Griffith et al. teaches the system of claim 10, wherein the probability of certainty associated with the data value is lowered a being distinct lowering amount from the initial value in response to the data value being distinct from the previously stored data value (“similarity calculations and/or filtering calculations may be performed. At 710, matches to data representing match criteria may be identified to indicate, for example, a relevant categorical variable,” See Paragraph 99). 
	As to claim 14, Griffith et al. teaches the system of claim 13, wherein the probability of certainty associated with the data value is lowered a being disparate lowering amount from the initial value in response to the data value being disparate from the previously stored data value, wherein the being disparate lowering amount is greater than the being distinct lowering amount (“analyze the data to detect patterns that may resolve an issue. For example, attribute correlator 1763 may be configured to analyze the data, including datasets, to "learn" whether unknown 10-digit data is likely a "phone number" rather than another data classification. In this case, a probability may be determined that a phone number is a more reasonable conclusion based on, for example, regression analysis or similar analyses,” See Paragraph 134). 

	As to claim 15, Griffith et al. teaches the system of claim 1, wherein the probability of certainty associated with the data value is modified based at least in part on a model (“datasets are expanded or modified to include additional data as well as annotations, references, statistics, etc,” See Paragraph 132). 

	As to claim 16, Griffith et al. teaches the system of claim 15, wherein the model comprises a Kalman filter model, a Markov model, an applied optimal estimation model, a machine learning model, or a neural network model (“machine learning techniques,” See Paragraph 134). 
	As to claim 17, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to mark the data value as invalid in response to determining that the probability of certainty associated with the data value is below a threshold (“the data attribute may define a threshold value (or range of values) specifying that a numeric value in a cell in dataset 2305a is an "outlier" or "out-of-range," and thus may not be a valid value,” See Paragraph 160). 
	As to claim 18, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to prompt a user to correct the data value in response to determining that the probability of certainty associated with the data value is below a threshold (“present a user input selection with which interface 2302 may invoke an action to modify dataset 2305a to remediate the condition, such as "ignoring" the numeric outlier value, modifying cell data to include a corrected and valid value that is, for instance, within four standard deviations. Or, data remediation interface 2302 may present any other action,” See Paragraph 160). 
	As to claim 19, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to determine a new value for the data value in response to determining that the probability of certainty associated with the data value is below a threshold (“column data is derived to form one (1) derived column 1270a based on analyzing data values of column 1270 and forming a new categorical variable that describes a range of ages, each range being identified as a "bin.",” See Paragraph 116). 
	As to claim 20, Griffith et al. teaches the system of claim 19, wherein the new value for the data value is based at least in part on the previously stored data value in the previously stored data element of the previously stored data structure (“column data is derived to form one (1) derived column 1270a based on analyzing data values of column 1270 and forming a new categorical variable that describes a range of ages, each range being identified as a "bin.",” See Paragraph 116). 
	As to claim 21, Griffith et al. teaches the system of claim 19, wherein the new value for the data value is based at least in part on a model (“a categorical variable may be modeled as a node associated with a distinct addressable identifier, such as an IRI” See Paragraph 113). 
	As to claim 22, Griffith et al. teaches the system of claim 1, wherein the probability of certainty is updated (“updates to datasets that may be linked across any number of atomized dataset,” See Paragraph 124). 
	As to claim 23, Griffith et al. teaches the system of claim 22, wherein the probability of certainty is updated according to a schedule, in response to the previously stored data value in the previously stored data element of the previously stored data structure being updated or in response to another data value being received for storing (“updates to datasets that may be linked across any number of atomized dataset,” See Paragraph 124). 
	As to claim 24, Griffith et al. teaches a method for maintaining consistency of a data value using a probability, comprising: 
receive a data value (“data values,” See Paragraph 87) for storing (“Set of data 104 may be receive,” See Paragraph 49);  
storing the data value (“numeric values,” See Paragraph 73) in a data element of a data structure (“data structure,” See Paragraph 47); 
determining, using an adaptive filter (“probabilistic filters,” See Paragraph 98), a probability of certainty associated with the data value, wherein the adaptive filter receives a previously stored data value in a previously stored data element of a previously stored data structure (“previously-uploaded or previously-accessed datasets,” See Paragraph 66) as input to determine the probability of certainty (“a probability may be determined,” See Paragraph 134) associated with the data value, and wherein the adaptive filter provides as output the probability of certainty (“determine whether a subset of data is either "likely" or "definitely not" in a set of data,” See Paragraph 98.  A confidence level is equivalent to certainty);
storing the probability of certainty associated with the data value in the data structure (“store dataset attribute data,” See Paragraph 133). 
	As to claim 25, Griffith et al. teaches a computer program product for maintaining consistency of a data value using a probability, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receive a data value (“data values,” See Paragraph 87) for storing (“Set of data 104 may be receive,” See Paragraph 49);  
storing the data value (“numeric values,” See Paragraph 73) in a data element of a data structure (“data structure,” See Paragraph 47); 
determining, using an adaptive filter (“probabilistic filters,” See Paragraph 98), a probability of certainty associated with the data value, wherein the adaptive filter receives a previously stored data value in a previously stored data element of a previously stored data structure (“previously-uploaded or previously-accessed datasets,” See Paragraph 66) as input to determine the probability of certainty (“a probability may be determined,” See Paragraph 134) associated with the data value, and wherein the adaptive filter provides as output the probability of certainty (“determine whether a subset of data is either "likely" or "definitely not" in a set of data,” See Paragraph 98.  A confidence level is equivalent to certainty);
storing the probability of certainty associated with the data value in the data structure (“store dataset attribute data,” See Paragraph 133). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US Pub. No. 20190050445) in view of Alspaugh et al. (US Patent No. 10936643).

	The Griffith et al. reference teaches all the limitations of claim 1.  With respect to claim 6, Griffith et al. does not disclose a second entity.
However, Alspaugh et al. teaches the system of claim 1, wherein the data structure has a first relation with a first entity, the previously stored data structure has a second relation with a second entity, and the first entity and the second entity are similar (Column 58 Lines 58-65 discloses groupings of entities to the higher-tier services, both automatically and manually, business-level metrics which can be tied to data from the lower-tier application to create an end-to-end analysis of infrastructure impact on business outcomes). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) with Alspaugh et al.  (condensation of data).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.

	The Griffith et al. reference as modified by Alspaugh et al. teaches all the limitations of claim 6.  With respect to claim 7, Alspaugh et al. teaches the system of claim 6, wherein similar comprises that the first entity and the second entity are both instances of a specific entity type (Column 58 Lines 58-65 discloses groupings of entities to the higher-tier services, both automatically and manually, business-level metrics which can be tied to data from the lower-tier application to create an end-to-end analysis of infrastructure impact on business outcomes). 

	The Griffith et al. reference as modified by Alspaugh et al. teaches all the limitations of claim 6.  With respect to claim 8, Griffith et al. teaches the system of claim 6, wherein similar comprises that the first entity and the second entity both have a relation with a specific third entity (“dataset analyzer 2030 is configured to inspect columns and suggest entities or other datasets with which to link (or suggest a linkage),” See Paragraph 187). 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20180268015 is directed to METHOD AND APPARATUS FOR LOCATING ERRORS IN DOCUMENTS VIA DATABASE QUERIES, SIMILARITY-BASED INFORMATION RETRIEVAL AND MODELING THE ERRORS FOR ERROR RESOLUTION: [0083] Preprocessing of data can be by data extraction or filtering, such as low or high pass filtering, or Kalman filtering or extended Kalman filtering (both using a model of relationships among members) or parameter identification such as product by SKU identification and price. These attributes can be analyzed using multivariate statistical analysis (MVS), for example, using principal component analysis (PCA) as described in a subsequent section, to determine a smaller dimensional (two in this example) subspace of the attribute space in which the objects can be clustered into groups (three in this example). In this simple example, assume that a measure of similarity between objects, using the projections of the attribute vectors onto the principal component basis vectors for the subspace, is the inverse of Euclidean distance between points. This situation is illustrated in FIG. 3 showing projections of sample `s` attribute vectors associated with stored objects (o, *) and an unknown target object (x) onto the subspace defined by the first and second principal component vectors. The projection shows three clusters of objects, of which one contains objects most similar to the projection of the target object's attribute vector, a cluster of five "*" points at the right of FIG. 3 with the target object's vector x in the center. In FIG. 3, the rightmost cluster in the figure (containing data points corresponding to five objects) is the cluster of greatest interest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154